DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a regulator” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 11, 13, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa US 2017/0283194 (hereinafter “Nakagawa”).
Regarding claims 1, 11, 15, and 17 (lifting member 25), Nakagawa discloses a sheet feeding apparatus comprising: 
an apparatus body (shown in FIG. 1); 
an opening/closing member (34, shown in FIG. 3) supported on the apparatus body  and configured to open and close with respect to the apparatus body; 
a sheet support (30) supported on the opening/closing member and configured to support a sheet in a state where the opening/closing member is positioned at an open position (shown in FIG. 6) where the opening/closing member is opened with respect to the apparatus body; 
a rotary feeding member (21) provided on the apparatus body and configured to feed the sheet supported on the sheet support in a feeding direction; 
a first engagement member (29) provided in the apparatus body; and
a second engagement member (33) provided on a downstream end portion (area) of the sheet support in the feeding direction, the second engagement member being configured to engage with the first engagement member in a vertical direction that intersects an axial direction of the rotary feeding member in a state where the opening/closing member is positioned at the open position,
wherein the rotary feeding member is lowered (21 rotates around the axis of 22) toward the sheet supported on the sheet support in a case where the opening/closing member is positioned at the open position.
Regarding claim 2, wherein the second engagement member is configured not to be engaged with the first engagement member in a state where the opening/closing member is positioned at a closed position where the opening/closing portion is closed with respect to the apparatus body (refer to FIG. 10A).
Regarding claim 13, with reference to FIG. 2, wherein the second engagement member comprises a first engaging part (29) and a second engaging part (29).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 9, 10, 11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nishitani et al. JP 10-245141A (hereinafter “Nishitani”) in view of Nakagawa.
Regarding claims 1 and 17, Nishitani teaches a sheet feeding apparatus comprising: 
an apparatus body (2); 
an opening/closing member (1, refer to FIGS. 1 and 2) supported on the apparatus body  and configured to open and close with respect to the apparatus body; 
a sheet support (6, shown in FIGS. 1, 2 and 4-7) supported on the opening/closing member and configured to support a sheet in a state where the opening/closing member is positioned at an open position (shown in FIGS. 1, 4, and 6) where the opening/closing member is opened with respect to the apparatus body; 
a rotary feeding member (7) provided on the apparatus body and configured to feed the sheet supported on the sheet support in a feeding direction; 
a first engagement member (2b, shown in FIGS. 7) provided on the apparatus body; and
a second engagement member (6e, shown in FIG. 7) provided on a downstream end portion of the sheet support in the feeding direction, the second engagement member being configured to engage with the first engagement member in a vertical direction (movable up and down in 2b) that intersects an axial direction of the rotary feeding member in a state where the opening/closing member is positioned at the open position.
Nishitani teaches the claimed invention except 
wherein the rotary feeding member is lowered toward the sheet supported on the sheet support in a case where the opening/closing member is positioned at the open position.
Nakagawa teaches a pivotable pick roller assembly (21, 25, 22) comprising a rotary feeding member is able to stored away and pivot toward a sheet supported on a sheet support (30).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to substitute Nishitani’s rotary feeding member with the pivotable pick roller assembly of Nakagawa in order to achieve the predictable result of conveying sheet and having the ability to be stored and movable toward the sheet support.
Regarding claim 2, wherein the second engagement portion is configured not to be engaged with the first engagement portion in a state where the opening/closing portion is positioned at a closed position (FIG. 2) where the opening/closing portion is closed with respect to the apparatus body (refer to FIG. 2).
Regarding claim 3, wherein the first engagement portion is a hole portion (groove), the second engagement portion is a claw portion (6e) configured to engage with the hole portion, and the claw portion is configured to position the sheet supporting portion in the intersecting direction by being in contact with an edge portion (wall of 2b) of the hole portion in a state where the opening/closing portion is positioned at the open position.
Regarding claim 4, wherein the apparatus body comprises a guide portion (FIG. 7 appears to show wherein 2b is formed in part of a guiding surface arranged on a both sides of a separation pad 10) comprising a guide surface (not labeled, appears as a surface comprising ribs in FIG. 7) configured to guide the sheet fed by the rotary feeding member, and the first engagement portion (2b) is provided on the guide portion.
Regarding claim 9, wherein the sheet supporting portion comprises a supporting surface (top surface of 6) configured to support the sheet, and the opening/closing portion is configured to support the sheet supporting portion movably in a direction along the supporting surface (6 moves by 6a sliding in elongated hole 1b).
Regarding claim 10, further comprising an interlocking portion (21 in FIG. 4) configured to move the sheet supporting portion in a direction along the supporting surface in an interlocked manner with opening and closing of the opening/closing portion, wherein the interlocking portion is configured to move the sheet supporting portion such that the second engagement portion is separated  (6e and 2b are not in engagement) from the first engagement portion in a case where the opening/closing portion is opened (intermediate open position of 1, not shown in the drawings, where 6e and 2b are not in engagement) with respect to the apparatus body.
Regarding claim 11, wherein the sheet supporting portion is supported pivotably (pivot point 6a) by the opening/closing portion.
Regarding claim 15, wherein the sheet supporting portion is a manual feed tray on which a sheet is manually fed.
Regarding claim 16, an image forming apparatus (refer to FIG. 3) comprising: the sheet feeding apparatus according to claim 1; and an image forming unit (13, shown in FIG. 3) configured to form an image on a sheet fed by the sheet feeding apparatus.
Claims 1, 2, 4, 6, 7, 9-11, 13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawashima US 9,067,747 (hereinafter “Kawashima”).
Regarding claims 1 and 17, Kawashima teaches a sheet feeding apparatus comprising: 
an apparatus body (10, shown in FIG. 1); 
an opening/closing portion (70) supported on the apparatus body  and configured to open and close with respect to the apparatus body;
a sheet supporting portion (71) supported on the opening/closing portion and configured to support a sheet in a state where the opening/closing portion is positioned at an open position (shown in FIGS. 2-6) where the opening/closing portion is opened with respect to the apparatus body; 
a rotary feeding member (461) provided on the apparatus body and configured to feed the sheet supported on the sheet supporting portion in a feeding direction; 
a first engagement portion (102, shown in FIG. 4) provided on the apparatus body; and
a second engagement portion (711, shown in FIG. 4) provided on a downstream end portion of the sheet supporting portion in the feeding direction, the second engagement portion being configured to engage with the first engagement portion in an intersecting direction (sheet feeding direction or vertical direction) that intersects an axial direction of the rotary feeding member in a state where the opening/closing portion is positioned at the open position.
Kawashima teaches the claimed invention except 
•	wherein the rotary feeding member is lowered toward the sheet supported on the sheet support in a case where the opening/closing member is positioned at the open position.
Nakagawa teaches a pivotable pick roller assembly (21, 25, 22) comprising a rotary feeding member is able to stored away and pivot toward a sheet supported on a sheet support (30).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to substitute Kawashima’s rotary feeding member with the pivotable pick roller assembly of Nakagawa in order to achieve the predictable result of conveying sheet and having the ability to be stored and movable toward the sheet support.
Regarding claim 2, wherein the second engagement portion is configured not to be engaged with the first engagement portion in a state where the opening/closing portion is positioned at a closed position where the opening/closing portion is closed with respect to the apparatus body.
Regarding claim 4, wherein the apparatus body comprises a guide portion (100) comprising a guide surface configured to guide the sheet fed by the rotary feeding member, and the first engagement portion is provided on the guide portion.
Regarding claim 6, further comprising: a third engagement portion (interpreted as upstream portion of 100 that engages a recess between members 712 and 711), refer to FIG. 4 and 2) provided on the apparatus body; and 
a fourth engagement portion (a recess between members 712 and 711) provided on the downstream end portion of the sheet supporting portion, the fourth engagement portion being configured to engage with the third engagement portion in the feeding direction in a state where the opening/closing portion is positioned at the open position.
Regarding claim 7, wherein the fourth engagement portion is a surface (surface that connects 711 and 712 in FIG. 2) configured to abut against the third engagement portion in the feeding direction in a state where the opening/closing portion is positioned at the open position.
Regarding claim 9, wherein the sheet supporting portion comprises a supporting surface (top surface of 71) configured to support the sheet, and the opening/closing portion is configured to support the sheet supporting portion movably (slidable) in a direction along the supporting surface.
Regarding claim 10, further comprising an interlocking portion (702 in FIG. 2) configured to move the sheet supporting portion in a direction along the supporting surface in an interlocked manner with opening and closing of the opening/closing portion, wherein the interlocking portion is configured to move the sheet supporting portion such that the second engagement portion is separated  (102 and 711 are not in engagement) from the first engagement portion in a case where the opening/closing portion is opened (intermediate open position of 70, not shown in the drawings, where 711 and 102 are not in engagement) with respect to the apparatus body.
Regarding claim 11, wherein the sheet supporting portion is supported pivotably (pivot point 71c) by the opening/closing portion.
Regarding claim 13, wherein the second engagement portion comprises a first engaging part and a second engaging part (FIG. 2 shows two of 711) configured to be arranged in parallel in the axial direction, the first engaging part is configured to be arranged on one side with respect to the rotary feeding member in the axial direction, and the second engaging part is configured to be arranged on the other side with respect to the rotary feeding member in the axial direction (refer to FIG. 4, shows  102 arranged on both sides of center of sheet).
Regarding claim 15, wherein the sheet supporting portion is a manual feed tray on which a sheet is manually fed.
Regarding claim 16, an image forming apparatus (FIG. 1) comprising: the sheet feeding apparatus according to claim 1; and an image forming unit (321) configured to form an image on a sheet fed by the sheet feeding apparatus.
Claims 1-5, 13 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arakawa US 2021/0099591 (hereinafter “Arakawa”).
Regarding claims 1 and 17, Arakawa teaches a sheet feeding apparatus comprising: 
an apparatus body (2, shown in FIG. 1); 
an opening/closing portion (27) supported on the apparatus body  and configured to open and close with respect to the apparatus body;
a sheet supporting portion (38) supported on the opening/closing portion and configured to support a sheet in a state where the opening/closing portion is positioned at an open position (shown in FIG. 1) where the opening/closing portion is opened with respect to the apparatus body; 
a rotary feeding member (28) provided on the apparatus body and configured to feed the sheet supported on the sheet supporting portion in a feeding direction; 
a first engagement portion (refer to two grooves/recesses formed in 2C, adjacent to both sides of 2D in FIG. 6 that is engaged with protruding parts of 38, see FIG. 2) provided on the apparatus body; and
a second engagement portion (protruding parts of 38 that engage with parts of 2C) provided on a downstream end portion of the sheet supporting portion in the feeding direction, the second engagement portion being configured to engage with the first engagement portion in an intersecting direction (sheet feeding direction or vertical direction) that intersects an axial direction of the rotary feeding member in a state where the opening/closing portion is positioned at the open position.
Arakawa teaches the claimed invention except 
wherein the rotary feeding member is lowered toward the sheet supported on the sheet support in a case where the opening/closing member is positioned at the open position.
Nakagawa teaches a pivotable pick roller assembly (21, 25, 22) comprising a rotary feeding member is able to stored away and pivot toward a sheet supported on a sheet support (30).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to substitute Arakawa’s rotary feeding member with the pivotable pick roller assembly of Nakagawa in order to achieve the predictable result of conveying sheet and having the ability to be stored and movable toward the sheet support.
Regarding claim 2, wherein the second engagement portion is configured not to be engaged with the first engagement portion in a state where the opening/closing portion is positioned at a closed position where the opening/closing portion is closed with respect to the apparatus body.
Regarding claim 4, wherein the apparatus body comprises a guide portion (2C) comprising a guide surface configured to guide the sheet fed by the rotary feeding member, and the first engagement portion is provided on the guide portion.
Regarding claim 5, wherein the apparatus body comprises a conveyance portion (29) configured to convey the sheet fed by the rotary feeding member, and a separation portion (30) configured to form a separation nip, which separates the sheet from another sheet, together with the conveyance portion, the guide surface is configured to guide the sheet toward the separation nip, and the guide portion is configured to retain the separation portion (see FIG. 6).
Regarding claims 13, 15 and 16, the limitations are clearly shown by FIGS. 1-6.
Allowable Subject Matter
Claims 8, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  New 102(a)(1) and 103 rejections were made in response to the amendment of claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571) 270-3094.  The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/           Primary Examiner, Art Unit 3653